Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 14 October 2019.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  Roohparvar (US Pat No. 9,965,208)
As per claim 8, a method comprising:
receiving, via a bus that is associated with a host system and a memory sub-system, an operation from the host system (see FIG Roohparvar 4: 402);
determining, by a processing device, whether the operation from the host system is associated with a memory space of a memory component to store host data from the host system at the memory sub-system or is associated with a machine learning space of the memory sub-system (see Roohparvar FIG 4: 412/422 and COL 9 LINES 5-20); and 
providing the operation from the host system to a decoder of the memory space or an other decoder of the machine learning space based on the determination (see Roohparvar FIG 4: 416, 428 and COL 9 LINES 20-30).
As per claim 9, the method of claim 8, 
wherein determining whether the operation from the host system is associated with the memory space or is associated with the machine learning space comprises: determining whether a type of the operation is assigned to the memory space or is assigned to the machine learning space; and providing the operation to the decoder of the memory space or the other decoder of the machine learning space based on the determination (see Roohparvar FIG 4: 412/422 and COL 9 LINES 5-20).
As per claim 10, the method of claim 9, 
wherein the type of the operation assigned to the memory space is associated with a read operation or a write operation for the host data, and wherein the type of the operation assigned to the machine learning space is associated with an interaction with a machine learning operation (see Roohparvar FIG 4: 412/422 and COL 9 LINES 5-20).
As per claim 11, the method of claim 8, 
wherein determining whether the operation from the host system is associated with the memory space or is associated with the machine learning space comprises: determining a memory address specified by the operation; determining whether the memory address is assigned to the memory space or is assigned to the machine learning space; and providing the operation to the decoder of the memory space or the other decoder of the machine learning space based on the determination (see Roohparvar FIG 4: 412/422 and COL 9 LINES 5-20).
As per claim 12, the method of claim 11,
 wherein the memory space is assigned a range of memory addresses, and wherein the machine learning space is assigned an other range of memory addresses, and wherein the memory address is assigned to the memory space when the memory address is included in the range of memory addresses assigned to the memory space, and wherein the memory address is assigned to the other memory space when the memory address is included in the other range of memory addresses (see Roohparvar FIG 3: 322, 324 and COL 6 LINES 1-10);
As per claim 13, the method of claim 8, 
wherein providing the operation from the host system to the memory space or the machine learning space based on the determination comprises: in response to determining to provide the operation from the host system to the memory space, transmitting the operation to the decoder of the memory space; and in response to determining to provide the operation from the host system to the machine learning space, transmitting the operation to the other decoder of the machine learning space (see Roohparvar FIG 4: 412/422 and COL 9 LINES 5-20).
As per claim 14, the method of claim 8,
 wherein the bus is an external bus that couples the memory component to the host system (see Roohparvar FIG 3:362 and COL 4 LINES 20-35), and wherein an internal bus of the memory component couples the memory space with the machine learning space  (see Roohparvar e.g., FIG 3: 344 and 348 and COL 4 LINES 5-15)
As per claim 15, a system comprising:
a memory component (see Roohparvar FIG 3: 310) ; and
a processing device, operatively coupled with the memory component, to (see Roohparvar FIG 3: 312):
receive, via a bus that is associated with a host system, an operation from the host system (see FIG Roohparvar 4: 402); 
determine whether the operation from the host system is associated with a memory space of the memory component to store host data from the host system or is associated with a machine learning space of the memory component (see Roohparvar FIG 4: 412/422 and COL 9 LINES 5-20); and
provide the operation from the host system to a decoder of the memory space or an other decoder of the machine learning space based on the determination (see Roohparvar FIG 4: 416, 428 and COL 9 LINES 20-30).
As per claim 16, the system of claim 15, 
wherein to determine whether the operation from the host system is associated with the memory space or is associated with the machine learning space, the processing device is further to: determine whether a type of the operation is assigned to the memory space or 1s assigned to the machine learning space; and provide the operation to the decoder of the memory space or the other decoder of the machine learning space based on the determination (see Roohparvar FIG 4: 412/422 and COL 9 LINES 5-20).
As per claim 17, the system of claim 16, 
wherein the type of operation assigned to the memory space is associated with a read operation or a write operation for the host data, and wherein the type of operation assigned to the machine learning space is associated with an interaction with a machine learning operation (see Roohparvar FIG 4: 412/422 and COL 9 LINES 5-20).
As per claim 18, the system of claim 15, 
wherein to determine whether the operation from the host system is associated with the memory space or is associated with the machine learning space, the processing device is further to: determine a memory address specified by the operation; determine whether the memory address is assigned to the memory space or is assigned to the machine learning space; and provide the operation to the decoder of the memory space or the other decoder of the machine learning space based on the determination (see Roohparvar FIG 4: 412/422 and COL 9 LINES 5-20).
As per claim 19, the system of claim 15,
 wherein the memory space is assigned a range of memory addresses, and wherein the machine learning space is assigned an other range of memory addresses, and wherein the memory address is assigned to the memory space when the memory address is included in the range of memory addresses assigned to the memory space, and wherein the memory address is assigned to the other memory space when the memory address is included in the other range of memory addresses.
As per claim 20, the system of claim 15, 
wherein the bus is an external bus that couples the memory component to the host system (see Roohparvar FIG 3:362 and COL 4 LINES 20-35), and wherein an internal bus of the memory component couples the memory space with the machine learning space   (see Roohparvar e.g., FIG 3: 344 and 348 and COL 4 LINES 5-15)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Roohparvar (US Pat No. 9,965,208) in view of Xu (US PG PUB No. 20100076915). 
As per claim 1, a system comprising:
a memory component comprising a memory region to store a machine learning model and input data, and an other memory region to store host data from a host system (see Roohparvar FIG 3: 322, 324 and COL 6 LINES 1-10);
a bus to receive additional data from the host system (see Roohparvar FIG 4: 412 and COL 8 LINES 55-65); and
a decoder to receive the additional data from the bus and to transmit the additional data to the other memory region storing the host data or the in-memory logic of the controller based on a characteristic of the additional data (see Roohparvar FIG 4: 412/422 and COL 9 LINES 5-20).
However, Roohparvar does not expressly disclose but in the same field of endeavor discloses 
a controller, coupled to the memory component, comprising in-memory logic to perform a machine learning operation by applying the machine learning model to the input data to generate an output data (see e.g., Xu FIG 1: 120 and [0049]);
[Roohparvar discloses implementing neural network functionality but does not expressly disclose the applying machine learning model.]
It would have been obvious to modify before the effective filing date of the invention to modify Roohparvar to further apply the machine learning model as taught by Xu.
The suggestion/motivation for doing so would have been for the benefit of a functional neural network implementation to arrive at the invention as specified in the claims. 
It would have been obvious to modify before the effective filing date of the invention to modify Roohparvar to further apply the machine learning model as taught by Xu for the benefit of a functional neural network implementation to arrive at the invention as specified in the claims.
As per claim 2, the system of claim 1, 
wherein the characteristic corresponds to a type of operation specified by the additional data, and wherein the decoder is further to: determine whether the type of operation is assigned to a memory space associated with the host data from the host system or is assigned to a machine learning space associated with the machine learning operation; and provide the additional data to the other memory region or the in-memory logic based on the determination (see Roohparvar FIG 4: 412/422 and COL 9 LINES 5-20).
As per claim 3, the system of claim 2, 
wherein the type of operation assigned to the memory space 1s associated with a read operation or a write operation for the host data, and wherein the type of operation assigned to the machine learning space is associated with an interaction with the machine learning operation (see Roohparvar FIG 4: 412/422 and COL 9 LINES 5-20).
As per claim 4, the system of claim 1,
 wherein the characteristic corresponds to a memory address associated with the additional data, and wherein the decoder is further to: determine whether the memory address is assigned to a memory space associated with the host data from the host system or is assigned to a machine learning space associated with the machine learning operation; and provide the additional data to the other memory region or the in-memory logic based on the determination (see Roohparvar FIG 4: 412/422 and COL 9 LINES 5-20).
As per claim 5, the system of claim 1, 
wherein the decoder is further to receive the host data and the output data and to provide the host data and the output data to the host system (see Roohparvar FIG 3:362 and COL 4 LINES 20-35) .
As per claim 6, the system of claim 1, 
wherein the bus is an external bus that couples the controller to the host system (see Roohparvar FIG 3:362 and COL 4 LINES 20-35) .
As per claim 7, the system of claim 1, further comprising:
an internal bus to couple the in-memory logic of the controller with the memory component, wherein the in-memory logic receives the machine learning model and the input data from the memory region based on the internal bus and wherein the memory region receives the output data from the in- memory logic based on the internal bus (see Roohparvar e.g., FIG 3: 344 and 348 and COL 4 LINES 5-15)
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 10461076: A three-dimensional stacked integrated circuit (3D SIC) for implementing an artificial neural network (ANN)
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
KALPIT . PARIKH
Primary Examiner
Art Unit 2137